Per Curiam,
The plaintiffs did have the action of the engineer upon their entire claim, including items for which they now seek to recover, and his decision was against the allowance of these items. After that, and with a full knowledge of all the circumstances, and without even an allegation of fraud, mistake or accident, the plaintiffs executed a receipt in full for the whole amount allowed them by the engineer, and it is too late for them now to repeat the claim, either in an action at law, or in any other manner. The learned court below was clearly right in granting the nonsuit.
Judgment affirmed.